Chapman, J.
The execution of a release of all one’s right, title and interest in any property, real or personal, fairly made for the purpose of quieting a doubtful title, is a good consideration for the price agreed to be paid. And it would make no difference if the release should afterwards be found to be of no use to the party obtaining it. For though a consideration is necessary to the validity of a contract, yet the doing of anything that creates trouble or inconvenience to the party doing it' is sufficient. Addison on Contracts, 17. The compromise of a doubtful claim is sufficient. Ib. 21. The value of the consideration being indefinite, the parties have the right to fix the price. Such cases are unlike an agreement of a creditor to discharge his debt on payment of half; for there the consideration is seen to be inadequate. Haigh v. Brooks, 10 Ad. & El. 309, is much like the present case. That was an action to recover the sum agreed on for giving up a guaranty which afterwards proved to be void. Lord Denman said : “ Whether or not the *281guaranty could have been available within the doctrine of Wain v. Warlters, 5 East, 10, the plaintiffs were induced by the defendant’s promise to part with something which they might have kept, and the defendant obtained what he desired by means of that promise. Both being free, and able to judge for themselves, how can the defendant be justified in breaking that promise by discovering afterwards that the thing, in consideration of which he gave it, did not possess that value which he supposed to belong to it. He may have had other objects and motives, and of their weight he was the only judge.” The instructions to the jury in this case were very carefully guarded, and must be sustained. The release being by a bill of sale, it was properly declared on as a sale. Exceptions overruled.